DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This application is in response to the filing on July 18, 2019. Claim(s) 1-20 are pending and are examined below (except where and election/restriction requirement has caused a withdrawal of certain claims).
Election/Restrictions
3.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1-9, drawn to a system for a driveshaft misalignment measurement, classified in
F16D3/845: allowing relative movement of joint parts due to the flexing of the cover
II. Claim 10-20, drawn to method for measuring driveshaft misalignment, classified in 
B64F5/60: Testing or inspecting aircraft components or systems
4.	The inventions are independent or distinct, each from the other because: Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)). Invention I is a system of a driveshaft misalignment measurement containing spline connections or connections in which a drivetrain system is connected to. Invention II is a method of gathering acceleration data and finding misalignment data using the acceleration data converted to displacement data. The only relationship between the two inventions is the accelerometer and the flight computer attached to the drivetrain subsystem. Two different inventive concepts are described by these two inventions, which are: (1) a relative movement of joint parts, and (2) testing the aircraft components and systems for misalignment. There is a search and/or examination burden for the patentably distinct inventions as set forth above because at least the following reason(s) apply: the different inventions require different searching of classes and different search queries because one invention is claimed to the structure of the aircraft and the other invention is claimed to the method of finding misalignment data using the displacement data converted from the acceleration data gathered from the accelerometers. In this case, there are no generic claims to either of the claimed inventions.
During a telephone interview relating to this restriction/election requirement with Attorney Lawrence Youst (in collaboration with Attorney Kevin Thibodeaux) on April 5, 2022, an oral election was made without traverse to prosecute the invention of the system, claims 1-9. As such, examination on the merits of elected Claims 1-9 are discussed in this instant Office action, while Claims 10-20 are withdrawn from further consideration by the examiner, per 37 CFR 1.142(b), as being drawn to a non-elected invention.  And as this oral election was specifically made without traverse, this restriction requirement is hereby made FINAL.

Claim Interpretation
5.	Firstly, the only reference to an aircraft is in the preamble of independent Claim 1, and the examiner interprets the “driveshaft misalignment measurement system for a drivetrain of an aircraft…” as merely describing an intended use, as it states what it is intended to be used “for” rather than specifically stating what it comprises (such as instead saying “driveshaft misalignment measurement system comprising a drivetrain of an aircraft…”). As such, it is possible for there to be other uses for the claimed system, such as “for a drivetrain of a vehicle” (wherein said vehicle is not specifically an aircraft). Since none of the claim body limitations involve an aircraft specifically, the examiner is interpreting the preamble’s mentioned driveshaft to be useable in any form or function, regardless of whether or not it is specifically in an aircraft. For example, the limitation “a plurality of accelerometers connected to a drivetrain” could be read upon by a plurality of accelerometers connected to a drivetrain even if said drivetrain is found on a car, truck, SUV, or the like, rather than an aircraft.  Furthermore, the “flight control computer…” limitation could be read upon as a generic computer or a controller with a microprocessor measuring misalignment data using sensors gathered from an accelerometer.  The computer could be configured for additional uses such as determining misalignment on an autonomous vehicle. This is supported by the specification’s description of the flight control computer in paragraph [0024], which does not mention any components that would render this computer as a specialty computer specific to aircraft, but as merely a generic computer.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim) (MPEP 2111.02).
6.	Secondly, the following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
(a) “a driveshaft misalignment measurement module configured to…”; (b) “a displacement determination submodule configured to…”; and (c) “misalignment determination submodule configured to…”; each found in Claim 4.
Prong A: While the terms driveshaft misalignment measurement module, displacement determination submodule, misalignment determination submodule do not specifically invoke the term means (Nonce terms: “module” and “submodule”), they use a generic placeholder. Passes.
Prong B: The terms are modified by functional language (“a driveshaft misalignment measurement module configured to…”; “a displacement determination submodule configured to…”; “misalignment determination submodule configured to…”). Passes (Functional Language: “configured to…”).
Prong C: Not modified by sufficient structure (“calculates a traveling state which includes a moving direction and a moving velocity of an own vehicle”, “convert the acceleration data from the plurality of accelerometers into displacement data”, “determine misalignment data at the splined connection using the displacement data”). Passes.
“…output device configured to…” found in Claim 9.
Prong A: While the term output device does not specifically invoke the term means, it uses a generic placeholder (Nonce Term: “device”). Passes.
Prong B: The terms are modified by functional language (“output device configured to…”). Passes (Functional Language: “configured to…”).
Prong C: Not modified by sufficient structure (“generate a misalignment notification when the misalignment at the splined connection exceeds a misalignment threshold a predetermined number of times”). Passes.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Based on the applicable portions of the specification (see for example Paragraphs [0024]-[0027], [0031], [0033]-[0035], [0046]), Examiner is interpreting these terms as follows: driveshaft misalignment measurement module, displacement determination submodule, misalignment determination submodule in Claim 4 to each either be a type of hardware with computer readable storage medium such as a CD-ROM, another type of software, computer program; output device in Claim 9 to be either mobile devices, voice interfaces, displays such as touch-screen displays, audio alert systems, or printers; also note the associated 35 USC 112(b) rejection against Claims 4 and 9 due to the indefinite nature of these specification structural descriptions and/or lack thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4’s limitations driveshaft misalignment measurement module, displacement determination submodule, misalignment determination submodule, and Claim 9’s limitation output device each invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. For the limitations specific to Claim 4, Fig. 2A and Paragraphs [0031], [0033]-[0035] describe a displacement determination submodule, a misalignment determination submodule, and a storage confined to a driveshaft misalignment measurement module. However, there are no clear defined components that make up a driveshaft misalignment measurement module, displacement determination submodule, or a misalignment determination submodule. While there is a storage in the driveshaft misalignment measurement module (reference number 168), the storage is not related to storage 86 which contains an ECU or defined memory (Paragraph [0026]). Furthermore, the specification also says that “modules may comprise flowcharts or block diagrams” (Paragraph [0046]). In Fig. 2A, the submodules are nested in the driveshaft misalignment measurement module which is nested in the aircraft health monitoring system which is nested the flight control computer. The flight control computer contains “one or more processors 80, input/output (I/O) interfaces 82, communication links 84 and storage, or memory, 86. (Paragraph [0024]).” In addition, Fig. 1E contains storage and logic about a Flight Control Computer. Storage 86 is “any suitable storage medium and store any data for use by flight control computer 78. Non-limiting examples of storage 86 include computer memory such as random access memory (RAM) or read only memory (ROM), mass storage media such as a hard disk, removable storage media such as a compact disk, flash drive or a digital video disk (DVD), database or network storage such as a server or other computer-readable media. Storage 86 can also store data such as formulas or look-up tables used in the operation of the illustrative embodiments. In some embodiments, storage 86 stores logic 88. Logic 88 facilitates operation of flight control computer 78 and other systems of tiltrotor aircraft 10. Logic 88 may perform operations when executed by flight control computer 78. For example, logic 88 may include a computer program, hardware, software, firmware, control laws (CLAWs), formulas, computer-executable instructions or any other instructions or logic capable of being executed by flight control computer 78. (Paragraph [0027]).” While the structure of a flight control computer may contain a computer program, hardware, or software it is not clear whether the driveshaft misalignment measurement module, displacement determination submodule, misalignment determination submodule is in a type of hardware, software, or a computer readable storage medium. In regards to the output device of Claim 9, Paragraph [0035] merely describes the capabilities (“visual, audio, tactile and/or other output capabilities”) and the location of the output device (“aircraft or … ground control center”) but there is no definite structure for the output device itself (in other words, it does not define the output device to be a display/screen, speakers, or a vibration-creating structure of some sort). Therefore, claims 4 and 9 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For purposes of compact prosecution, the examiner is interpreting the terms driveshaft misalignment measurement module, displacement determination submodule, misalignment determination submodule in Claim 4 to each either be a type of hardware with computer readable storage medium such as a CD-ROM, another type of software, computer program (per Paragraph [0027]), or a flowchart or block-diagram (per Paragraph [0046]). Furthermore, the examiner is interpreting the term output device in Claim 9 to be either mobile devices, voice interfaces, displays such as touch-screen displays, audio alert systems, or printers (Paragraph [0025]). 
Applicant may:
(a)        Amend the claim(s) so that the claim limitation(s) will no longer be interpreted as limitation(s) under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over King et. al. (US 20170305568 A1), herein King, in view of Heverly II et. al. (US 20150203196 A1), herein Heverly II (as further evidenced by Dunning et. al. (EP 3819607 A1), herein Dunning).
As to Claim 1, King discloses 
A driveshaft misalignment measurement system for a drivetrain of an aircraft comprising: a driveshaft having a first end forming a driveshaft spline (Paragraph [0046]-[0048] and Figs. 12-14: quill shaft 40- “floating shaft configured to accept certain misalignment”, first splined portion 110);
a drivetrain subsystem including a spline adapted to connect to the driveshaft spline to form a splined connection (Fig. 11: output gear 106 fixed gearbox-36, Fig. 14: second splined portion 112), rotational energy transferred between the drivetrain subsystem and the driveshaft via the splined connection (Paragraph [0034]);
King does not disclose a plurality of accelerometers coupled to the drivetrain configured to detect acceleration data and a flight control computer configured to measure misalignment at the splined connection using the acceleration data.
However, Heverly II, in the same field of endeavor, teaches the following features:
a plurality of accelerometers coupled to the drivetrain configured to detect acceleration data (Paragraphs [0004]-[0005], [0020]: A vibration sensor is known to be an accelerometer as evidenced in  Dunning’s Paragraph [0011]);
and a flight control computer configured to measure misalignment at the splined connection using the acceleration data (Paragraph [0020]).
Therefore, it would have been obvious to someone of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the driveshaft spline forming a splined connection connected to the drivetrain subsystem for transferring rotational energy as disclosed by King to include a plurality of accelerometers coupled to the drivetrain configured to detect acceleration data and send that acceleration data to a flight control computer configured to measure misalignment at the splined connection of the drivetrain, as taught by Heverly II (as further evidenced by Dunning), in order to improve life-expectancy on the powertrain components and reduce undesirable vibration on passengers (Paragraph [0004]).
	As to Claim 2, King in view of Heverly II (as further evidenced by Dunning) teaches 
	the driveshaft misalignment measurement system as recited in claim 1, and King further discloses that the driveshaft spline further comprises one of an internal spline or an external spline and the drivetrain subsystem spline further comprises the other of the internal spline or the external spline (Paragraph [0047] and Figs. 12-14: first splined portion 110, second splined portion 112).
	As to Claim 5, King in view of Heverly II (as further evidenced by Dunning) teaches 
	the driveshaft misalignment measurement system as recited in claim 1, and King further discloses that the driveshaft further comprises a second end forming a second driveshaft spline (Paragraph [0046]-[0048] and Figs. 12-14: quill shaft 40, second splined portion 112);
	wherein the drivetrain subsystem further comprises an engine and a gearbox each including a spline adapted to connect to a respective one of the driveshaft splines to form first and second splined connections (Fig. 11: output gear 106 fixed gearbox-36, Fig. 14: second splined portion 112), and
	rotational energy transferred from the engine to the gearbox via the first and second splined connections (Paragraph [0034]).
King does not disclose the flight control computer is configured to measure misalignment at the first and second splined connections using the acceleration data. 
However, Heverly II, in the same field of endeavor, teaches the following features:
and wherein the flight control computer is configured to measure misalignment at the first and second splined connections using the acceleration data (Paragraph [0020]).
It should be further noted that the limitation of the flight control computer being configured to measure misalignment at the first and second splined connections using the acceleration data is similar to a limitation already discussed from Independent Claim 1 (“a flight control computer configured to measure misalignment at the splined connection using the acceleration data”), so Applicant should see the explanation already given for the motivation to modify the disclosure of King with the teachings of Heverly II (as further evidenced by Dunning) per the rejection of independent Claim 1 above, which will not be repeated for the sake of brevity.
12. 	Claims 3-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over King in view of Heverly II (as further evidenced by Dunning) (as applied to claim 1 above), further in view of Winzenz et. al. (US 20120269626 A1), herein Winzenz.
	As to Claim 3, King in view of Heverly II (as further evidenced by Dunning) teaches 
	the driveshaft misalignment measurement system as recited in claim 1, and King further discloses that the drivetrain subsystem further comprises an engine and a gearbox (Fig. 4: engine-30, fixed gearbox-36).
	King does not disclose that at least one of the plurality of accelerometers is coupled to the engine and at least one of the plurality of accelerometers is coupled to the gearbox.
However, Winzenz, in the same field of endeavor, teaches the following feature:
and wherein at least one of the plurality of accelerometers coupled to the engine and at least one of the plurality of accelerometers coupled to the gearbox (Paragraph [0033] and Fig. 2: engine/gearbox 18).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the engine and gearbox as disclosed by King to include accelerometers and a flight control computer attached to the driveshaft measurement system, as taught in Heverly II (as further evidenced by Dunning) as described previously, and further modified this combination so that at least one of the plurality of accelerometers is coupled to the engine and at least one of the plurality of accelerometers is coupled to the gearbox, as taught in Winzenz, in order to prevent aircraft propellers, engines, and/or turbo machinery from vibrating due to an imbalance of the aircraft propeller causing the balancing aircraft system to fail (Paragraph [0003]).
As to Claim 4, King in view of Heverly II (as further evidenced by Dunning) teaches
the driveshaft misalignment measurement system as recited in claim 1, but neither King discloses nor Heverly II (as further evidenced by Dunning) teaches that the flight control computer further comprises an aircraft health monitoring system including a driveshaft misalignment measurement module configured to measure the misalignment at the splined connection using the acceleration data and wherein the driveshaft misalignment measurement module includes a displacement determination submodule configured to convert the acceleration data from the plurality of accelerometers into displacement data and a misalignment determination submodule configured to determine misalignment data at the splined connection using the displacement data.
However, Winzenz, in the same field of endeavor, teaches the following features:
wherein the flight control computer further comprises an aircraft health monitoring system including a driveshaft misalignment measurement module configured to measure the misalignment at the splined connection using the acceleration data (Paragraph [0038]: “vibration” and Fig. 2: HUMS, Controller-20, vibration sensor-44 (contains accelerometers));
and wherein the driveshaft misalignment measurement module includes a displacement determination submodule configured to convert the acceleration data from the plurality of accelerometers into displacement data and a misalignment determination submodule configured to determine misalignment data at the splined connection using the displacement data (Paragraph [0038]: “position” and Fig. 2: HUMS, Controller-20 (Vibration is a type of misalignment data)).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the engine and gearbox as disclosed by King to include accelerometers and a flight control computer attached to the driveshaft measurement system, as taught by Heverly II (as further evidenced by Dunning) as described previously, and further modified this combination so that the flight control computer further comprises an aircraft health monitoring system including a driveshaft misalignment measurement module configured to measure the misalignment at the splined connection using the acceleration data and wherein the driveshaft misalignment measurement module includes a displacement determination submodule configured to convert the acceleration data from the plurality of accelerometers into displacement data and a misalignment determination submodule configured to determine misalignment data at the splined connection using the displacement data, as taught by Winzenz, in order to prevent aircraft propellers, engines, and/or turbo machinery from vibrating due to an imbalance of the aircraft propeller causing the balancing aircraft system to fail (Paragraph [0003]).
As to Claim 6, King in view of Heverly II (as further evidenced by Dunning) teaches
the driveshaft misalignment measurement system as recited in claim 5, but neither King discloses nor Heverly II teaches that the plurality of accelerometers further comprise a plurality of engine accelerometers coupled to the engine and one or more gearbox accelerometers coupled to the gearbox.
However, Winzenz, in the same field of endeavor, teaches the following feature:
wherein the plurality of accelerometers further comprise a plurality of engine accelerometers coupled to the engine and one or more gearbox accelerometers coupled to the gearbox (Paragraph [0033] and Fig. 2: engine/gearbox 18).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the engine and gearbox as discloses by King to include accelerometers and a flight control computer attached to the driveshaft measurement system, as taught in Heverly II (as further evidenced by Dunning) as described previously, and further modified this combination so that the plurality of accelerometers further comprise a plurality of engine accelerometers coupled to the engine and one or more gearbox accelerometers coupled to the gearbox, as taught in Winzenz, in order to prevent aircraft propellers, engines, and/or turbo machinery from vibrating due to an imbalance of the aircraft propeller causing the balancing aircraft system to fail (Paragraph [0003]).
As to Claims 7 and 8, King in view of Heverly II (as further evidenced by Dunning) teaches
the driveshaft misalignment measurement system as recited in claim 1, but neither King discloses nor Heverly II (as further evidenced by Dunning) teaches a driveshaft housing at least partially enclosing the driveshaft and the splined connection (per Claim 7) and that at least one of the plurality of accelerometers is coupled to the driveshaft housing (per Claim 8, dependent upon Claim 7).
However, Winzenz, in the same field of endeavor, teaches the following features:
a driveshaft housing at least partially enclosing the driveshaft and the splined connection (Fig. 2: casing-230, shaft-47); and
at least one of the plurality of accelerometers is coupled to the driveshaft housing (Fig. 2: casing-230, shaft-47, vibration sensors 44).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the engine and gearbox as disclosed by King to include accelerometers and a flight control computer attached to the driveshaft measurement system, as taught in Heverly II (as further evidenced by Dunning) as described previously, and further modifying this combination so that there is a driveshaft housing at least partially enclosing the driveshaft and the splined connection and at least one of the plurality of accelerometers is coupled to the driveshaft housing, as taught in Winzenz, in order to prevent an imbalanced condition of the shaft (Paragraph [0034]) and ensure the driveshafts are rotating around an axis (Paragraph [0035]).
13. 	Claim 9 is rejected under 35 U.S.C. 103 as being obvious over King in view of Heverly II (as further evidenced by Dunning) as applied to claim 1 above, further in view of Plowman et. al. (US 20140058594 A1), herein Plowman. 
	As to Claim 9, King in view of Heverly II (as further evidenced by Dunning) teaches
the driveshaft misalignment measurement system as recited in claim 1, but neither King discloses nor Heverly II (as further evidenced by Dunning) teaches an output device configured to generate a misalignment notification when the misalignment at the splined connection exceeds a misalignment threshold a predetermined number of times.
	However, Plowman, in the same field of endeavor, teaches the following feature: 
	an output device configured to generate a misalignment notification when the misalignment at the splined connection exceeds a misalignment threshold a predetermined number of times (Paragraph [0045]: the pilot warning system alerts the pilot if an environmental condition exceeds a threshold wherein vibration/misalignment data [per the combination of King and Heverly II (as further evidenced by Dunning)] may serve as the “environmental condition”; further, it is undeniably old and well known in the art that certain thresholds require a single datapoint in order to trigger an “out-of-range” notification, or in certain situations require a plurality of datapoints to be out of normal range in order to trigger an “out-of-range” notification, so this additional feature is certainly obvious in view of Plowman in the case that the “predetermined number of times” happens to be more than one).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the engine and gearbox as disclosed by King to include accelerometers and a flight control computer attached to the driveshaft measurement system, as taught in Heverly II (as further evidenced by Dunning) as described previously, and further modified this combination to include an output device configured to generate a misalignment notification when the misalignment at the splined connection exceeds a misalignment threshold a predetermined number of times, as is taught/obvious in view of Plowman, in order to help identify conditions on an aircraft that may be seen as abnormal (Paragraph [0043]).
Conclusion
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOUVIK PRAMANIK whose telephone number is (571)272-6252. The examiner can normally be reached 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571)-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.P./Examiner, Art Unit 3663                                                                                                                                                                                                        
/THOMAS E WORDEN/Primary Examiner, Art Unit 3663